Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the appeal brief filed filed on 2/16/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116      









Status of the Application
2.	Claims 1-18, and 21-22 have been amended thru examiner’s amendment. Claims 1-18, and 21-22 are allowed. 
Response to Arguments
3.	The argument filed in appeal brief on 2/16/21 is persuasive and hence the previous art rejection is withdrawn for all filed claim.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William J Barber (Attorney Regi. No: 32720) on 3/5/21. 
The claims have been amended as follows: 
1. (Currently amended) An apparatus 
	a signal processor or processing module configured to:
	receive signaling containing information about 
	a system characteristic curve (Sys) for the hydronic pump system, 
	a system flow and pressure requirement for the hydronic pump system, and 

	determine corresponding signaling containing information about a design/redesign of a curve (DPC), a system curve (DSC) and a (CCC) to adjust the performance of the hydronic pump system to correspond with the system characteristic curve (Sys), the system flow and pressure requirement and the real time changes of the hydronic pump system, based upon the signaling received. 

2. (Currently amended) The apparatus 
3. (Currently amended) The apparatus 
	the signal processor or processing module is configured to provide the corresponding signaling as display control signaling; and 
	the apparatus comprises a display that responds to the display control signaling and provides display signaling containing information about:
	at least one of the system characteristic curve (Sys) and the system flow and pressure requirement for the hydronic pump system; and  
	a pump control design toolbox set up screen having the at least one control parameter to adjust the performance of the hydronic pump system.

The apparatus 

5. (Currently amended) The apparatus 
	the at least one control parameter includes a "set point" parameter and a control "curve shape" parameter; and 
	the real time changes by the pump operator include an adjustment to either the "set point" parameter, or the control "curve shape" parameter, or both the "set point" parameter and the control "curve shape" parameter. 

6. (Currently amended) The apparatus curve (DPC), the system curve (DSC) and the (CCC). 

7. (Currently amended) The apparatus 
	the display control signaling contains information about the (DSC) and the (DPC); and 
	the display provides the (DSC) and the(DPC) in real time for viewing by the pump operator. 

The apparatus 
	pump pressure in psi,
	pump flow in gpm,
	pump power in kW and 
	pump motor speed n in rpm. 

9. (Currently amended) The apparatus the curve (DPC), the system curve (DSC) and the control curve (CCC). 

10. (Currently amended) A method for providing variable speed pump control in a hydronic pump system having a system flow and pressure requirement, comprising:
	receiving in a signal processor or signal processing module signaling containing information about a system characteristic curve (Sys), a system flow and pressure requirement for the hydronic pump system, and real time changes by a pump operator to at least one control parameter to adjust the performance of the hydronic pump system; and 
a curve (DPC), a system curve (DSC) and a (CCC) to adjust the performance of the hydronic pump system to correspond with the system characteristic curve (Sys), the system flow and pressure requirement and the real time changes of the hydronic pump system, based upon the signaling received. 

11. (Currently amended) The 

12. (Currently amended) The 
	configuring the signal processor or processing module to provide the corresponding signaling as display control signaling; and 
	responding with a display to the display control signaling and providing display signaling containing information about:
	at least one of the system characteristic curve (Sys) and the system flow and pressure requirement for the hydronic pump system; and  
	a pump control design toolbox set up screen having the at least one control parameter to adjust the performance of the hydronic pump system.

13. (Currently amended) The 
	using as the display a touchscreen display for the pump operator to touch in order to make the real time changes by the pump operator to the at least one control parameter to adjust the performance of the hydronic pump system. 

14. (Currently amended) The 
	including as the at least one control parameter a "set point" parameter and a control "curve shape" parameter; and 
	including as the real time changes by the pump operator an adjustment to either the "set point" parameter, or the control "curve shape" parameter, or both the "set point" parameter and the control "curve shape" parameter. 

15. (Currently amended) The curve (DPC), the system curve (DSC) and the (CCC). 
  
16. (Currently amended) The 
the (DSC) and the (DPC); and 
	providing from the display the (DSC) and the pump curve (DPC) in real time for viewing by the pump operator. 
17. (Currently amended) The 
	pump pressure in psi,
	pump flow in gpm,
	pump power in kW and 
	pump motor speed n in rpm. 

18. (Currently amended) The the pump curve (DPC), the system curve (DSC) and the control curve (CCC). 

Claims 19-20 (Canceled) 


	a display having pump control design toolbox set up screen configured to display information about:
	a system characteristic curve (Sys) for the hydronic pump system,
	a system flow and pressure requirement for the hydronic pump system; and 
	at least one control parameter to adjust the performance of the hydronic pump system; and 
	a pump system controller having a signal processor or processing module configured to:
	receive signaling containing information about 
	the system characteristic curve (Sys) displayed for the hydronic pump system, 
	the system flow and pressure requirement displayed for the hydronic pump system, and 
	real time changes to the at least one control parameter provided by a pump operator to adjust the performance of the hydronic pump system; and 
	provide corresponding signaling containing information about a design/redesign of a curve (DPC), a system curve (DSC) and a (CCC) to adjust the performance of the hydronic pump system the system characteristic curve (Sys), the system flow and pressure requirement and the real time changes of the hydronic pump system, based upon the signaling received. 

22. (Currently amended) The 
	the signal processor is configured to provide display control signaling containing information about the system characteristic curve (Sys), the system flow and pressure requirement for the hydronic pump system, and the at least one control parameter to adjust the performance of the hydronic pump system; and 
	the display having the pump control design toolbox set up screen is configured to receive the display control signaling and display the information about the system characteristic curve (Sys), the system flow and pressure requirement for the hydronic pump system, and the at least one control parameter. 

					Allowable Subject Matter
5.	Claims 1-18, and 21-22 are allowed. 
          	The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Cheng (US PG Pub: 2014/0005841) appears to teach apparatus for providing variable speed pump control in a hydronic pump system having a system flow and pressure requirement, comprising: a signal processor or processing module configured to: receive signaling containing information about a system characteristic curve for the hydronic pump system, a system flow and pressure requirement for the hydronic pump system.
 and real time changes by a pump operator to at least one control parameter to adjust the performance of the hydronic pump system
	 None of the prior art on record taken either alone or in obvious combination disclose “determine corresponding signaling containing information about a design/redesign of a pump curve (DPC), a system curve (DSC) and a control curve (CCC) to adjust the performance of the hydronic pump system to correspond with the system characteristic curve (Sys), the system flow and pressure requirement and the real time changes of the hydronic pump system, based upon the signaling received” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
6. 	Claims 2-9 are allowed due to their direct/indirect dependency on claim 1.
7. 	Independent claim 10 recites the same allowable subject matter as claim 1. Hence claim 10 and its dependent claim 11-18 are also allowed.
8. 	Independent claim 21 recites the same allowable subject matter as claim 1. Hence claim 21 and its dependent claim 22 are also allowed.

Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116